Citation Nr: 9911292	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-06 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right arm, with damage to Muscle Groups 
V and VI, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
gunshot wound to the chest wall, with damage to Muscle Group 
XXI, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to May 
1969.  He was in combat in Vietnam and received the Purple 
Heart Medal with one star.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO, in pertinent part, granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent evaluation from May 28, 1997, pursuant 
to Diagnostic Code 9411.  The RO also denied increased 
ratings for the service-connected residuals of gunshot wounds 
of the right arm and chest wall.

It appears that an additional issue has been raised for 
secondary service connection for left hand and arm 
disabilities.  In a letter from the veteran, dated May 26, 
1997, he contends that he has had to overcompensate for his 
right hand and arm problem and uses his left arm and hand 
more, leading to injury to his left hand and arm.  See 38 
C.F.R. § 3.310(a) (1998) and Allen v. Brown, 7 Vet. App. 439 
(1995) (when aggravation of a veteran's nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation).  This issue is 
not currently before the Board and is referred to the RO for 
the appropriate action.



REMAND

In regard to the issue of an increased rating for PTSD, 
additional development is necessary to determine the current 
severity of that disability.  In a letter from the veteran, 
dated July 27, 1998, received at the RO several days after 
the appeal had been certified to the Board, it is noted that 
he was in treatment at the stress unit at the VA in 
Brecksville, Ohio.  The veteran noted that he was in group 
therapy weekly and met with two psychiatrists monthly.  He 
also noted the possibility that he would be accepted to a 10-
week inpatient PTSD program in October 1998.  Those VA 
medical records should be associated with the veteran's 
claims file and reviewed in determining the current severity 
of his PTSD.  

In addition, it is noted in the July 1997 Special 
Psychological Evaluation report that the veteran reported 
receiving treatment with a combination of Valium and 
alprazolem prescribed by a general practitioner, namely Dr. 
Burns.  The claims file contains no records from this private 
physician.  It is also noted on the VA psychiatric 
examination report dated in August 1997 that the veteran had 
been treated by his family physician for the past several 
years.  The RO should attempt to obtain copies of the 
veteran's medical records from his private treating 
physicians.

In regard to the issues concerning residuals of gunshot 
wounds to the right arm and chest wall, it is noted that the 
regulations pertaining to muscle injuries were amended, 
effective July 3, 1997.  The veteran filed his claim for 
increased ratings for residuals of the gunshot wounds in May 
1997.  Accordingly, the RO must consider both the former and 
the current regulations in evaluating these disabilities.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
(where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so).  In this regard, the Board 
recognizes that changes, in the regulations, were essentially 
for the sake of clarity and contain several nonsubstantive, 
editorial changes.

Additional development is necessary in regard to the issues 
of entitlement to increased ratings for residuals of gunshot 
wounds to the right arm and chest wall.  The most recent VA 
examination, in August 1997, appears inadequate as it does 
not reflect that the examiner had access to the veteran's 
claims file to review prior to the examination.  The 
examination was not full and complete as to the residuals of 
a gunshot wound to the chest wall.  Although the examiner 
noted that there was some tenderness and soreness over the 
right lateral chest, it was not noted if this resulted in any 
functional impairment.  The examiner did not discuss the type 
of gunshot wound to the chest wall.  In addition, the 
disability apparently involves damage to Muscle Group XXI, 
the thoracic muscles, and involves the muscles of 
respiration.  Disability of this muscle group is evaluated 
under Diagnostic Code 5321.  The examiner did not specify 
whether there is any respiratory impairment or disability due 
to the service-connected residuals of a gunshot wound to the 
chest wall.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify all VA and 
private medical physicians and facilities 
from which he has received treatment for 
PTSD, and the residuals of gunshot wounds 
to the right arm and chest wall, since 
1996.  The veteran should provide the 
names and addresses of all private 
treating physicians, to include Dr. 
Burns.  The RO should take the 
appropriate action to attempt to obtain 
copies of all identified records.

2.  The RO must request all of the 
veteran's treatment records from the VA 
medical center in Brecksville, Ohio, to 
include psychiatric treatment records, 
group therapy records, and any inpatient 
PTSD program records, dated since 1996.


3.  After the above has been completed to 
the extent possible, the RO should make 
arrangements for the veteran to be 
scheduled for an examination of residuals 
of gunshot wounds to the right arm and 
the chest wall.  The veteran's claims 
file must be made available to the 
examiner to review prior to examining the 
veteran.  The examiner should note on the 
examination report whether the veteran's 
claims file and any other medical records 
were reviewed.  The examiner should 
describe the type of gunshot wounds and 
muscle injuries, specifying the muscle 
groups involved and the residual muscle 
damage.  Residual functional impairment 
of the right arm/hand and chest wall 
should be set forth in detail.  The 
examiner should note whether there is 
respiratory impairment due to any damage 
to the thoracic muscles.  In addition, 
the examiner should note if there is 
muscle spasm, twitching, or tightness in 
the area of the chest wall.  The examiner 
should also note whether the scars from 
the gunshot wounds are ulcerated, tender 
or painful, or limit function of the part 
affected.

4.  After the above development, and any 
additionally required development, has 
been completed, to the extent possible, 
the RO must readjudicate the claims for 
increased ratings for PTSD and residuals 
of gunshot wounds to the right arm and 
chest wall.  In regard to rating the 
muscle injuries, the RO must comply with 
Karnas and consider both the former and 
the amended applicable regulations.  If 
the dispositions of the issues on appeal 
remain unfavorable to the veteran, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and they should be afforded 
the applicable opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to ensure compliance with due process and the duty 
to assist.  The Board intimates no opinion as to the ultimate 
outcome of the claims.  No action is required of the veteran 
until he receives further notice.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







